Defendant Martin Brothers Barrel  Box Company is an Ohio corporation with its principal place of business at Toledo. It has a branch in Detroit. The Toledo end of the business operates under the workmen's compensation law of Ohio, and the Michigan end of the business under our act. As a part of its activities it operates trucks between Toledo and Detroit and between these points and other places. The Detroit branch needed a truck driver and asked the Toledo office to employ one. The Toledo office hired plaintiff and he was placed on the Detroit pay roll; he was to take out a load on a Columbia truck soon to arrive from Detroit. When the truck arrived in Toledo it needed repairs before starting back. Plaintiff worked on it several days and then, while getting the load in shape, a piece of steel flew into his eye causing its loss. The defense to his claim for compensation here before us for review is that his contract of employment was not a Michigan contract and he was not a resident of this State.
In the opinion of the commission, a copy of which is made part of the return, appears a letter written by the attorneys for defendant who represented it at the hearing, apparently written for the purpose of giving the commission information on a subject which arose on the hearing. We have on numerous occasions held that the commission may consider reports of accidents made by the employer as admissions against interest and we see no reason why the same rule should not apply to a letter written by the employer or his attorney acting for him. It becomes part of the files and emanates from the employer. Having voluntarily given the commission information in writing, the employer can not complain because the commission considers it. From this letter it appears that plaintiff filed his claim for compensation with the industrial commission of Ohio and was defeated on the ground that he was "not an employee *Page 550 
under the Ohio act but was subject to the Michigan jurisdiction" and, therefore, the Ohio commission did not have jurisdiction. Having defeated plaintiff's claim for compensation in Ohio on the ground that he was under the Michigan act, may defendant be heard to say in this proceeding that he can not recover because he is not under the Michigan act but was under the Ohio act? I think not. InHassberger v. Supply Co., 213 Mich. 489, $3,750 had been paid by plaintiff on a contract; he tendered the balance and demanded performance; this was refused and he filed a bill for specific performance. Defendant insisted that plaintiff was not entitled to that relief as the contract was unenforceable and void. Plaintiff thereupon dismissed his bill and brought an action at law to recover the money paid. Defendant in that action sought to defeat recovery on the ground that the contract was valid. We there said:
"In the instant case defendant succeeded in defeating an action for specific performance on the ground that no valid contract existed between it and the plaintiff. If this was true, it held some $3,750 of plaintiff's money to which it had no right. For the purpose of defeating an action now brought to recover this money it changes front, and seeks to insist that there is a valid contract subsisting between it and plaintiff. It is fortunate for the due administration of justice that the rules of law will not permit this to be done."
I think defendant is estopped from now claiming that the parties are not under the Michigan act, and that the award should stand affirmed for this reason.
McDONALD, C.J., and CLARK, BIRD, SHARPE, MOORE, STEERE, and WIEST, JJ., concurred. *Page 551